     Case 8:20-cv-00533-AAS Document 24 Filed 01/22/21 Page 1 of 2 PageID 542




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SHELDON PITTMAN,

        Plaintiff,
v.                                              Case No.: 8:20-cv-533-T-AAS

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.
_________________________________________/

                                     ORDER

        The Commissioner of Social Security (Commissioner) moves to remand

this case for further action under sentence four of 42 U.S.C. § 405(g). (Doc. 23).

This request is unopposed. (Id. at p. 1).

        Accordingly, the decision of the Commissioner is reversed under

sentence four of 42 U.S.C. § 405(g) and remanded to the Commissioner for

these reasons:

        The Commissioner will further clarification of any conflicts
        between the testimony of the vocational expert and the Dictionary
        of Occupational Titles.

        The agency will update the record as necessary, obtain
        supplemental evidence from a vocational expert, clarify any
        conflicts between the testimony of the vocational expert and the
        Dictionary of Occupational Titles, and articulate any such conflicts
        in the decision, offer claimant the opportunity for a hearing, take
        any further action needed to complete the administrative record
  Case 8:20-cv-00533-AAS Document 24 Filed 01/22/21 Page 2 of 2 PageID 543




      and issue a new decision.

      The Clerk of the Court is directed to enter judgment in favor of the

plaintiff and close the file.

      ORDERED in Tampa, Florida on January 22, 2021.
